Maeshall, J.
The sole question that requires solution in this cause, raised by the respondents’ motion to quash the alternative writ of mandamus, is, Did the continuation in the Statutes of 1898, of sec. 205, R. S. 1878, in connection with the repealing clause of the new statutes — repealing “ all acts and parts of acts the subjects whereof are hereby revised and re-enacted or which are repugnant to its provisions,’’— displace the special law of 1897 regulating the sale of state lands therein mentioned ?
The rule is that a general law, or the mere re-enactment *586of a general law, will not repeal a special act by implication-.. 23 Am. & Eng. Ency. of Law, 422, and notes; Endlich, Interp. Stats. § 223; Chew Heong v. U. S. 112 U. S. 536; Gilchrist v. H., H. S. & S. R. Co. 47 Fed. Rep. 593. Also that a mere re-enactment of a statute continues it without change as regards special laws within its general scope. State ex rel. Farrell v. Howe, 95 Wis. 530; Baines v. Janesville,, 100 Wis. 369.
So there can be no question but that the special law of 1897, governing the sale of swamp lands within the territory there designated, was unaffected by the mere carrying forward and continuation of the general law relating to the sale of such lands, which existed when such special law was enacted, into the revision of 1898; and the proposition under discussion must be resolved in the negative, unless the general repealing clause of the new statutes changes the sitúation. On that subject the law must be considered as settled by the decisions of this court, rendered when a similar question was presented for adjudication under the Revised Statutes of 1858. The court then held that the general repealing clause of the revision only referred to general statutes, not to statutes regarding particular matters within their general scope. Walworth Co. v. Whitewater, 17 Wis. 193; Janesville v. Markoe, 18 Wis. 350. It was held in those cases, in effect, that the legislative purpose of the provision must prevail; that such purpose was clearly disclosed by the act authorizing the revision; that such act allowed the revisers to deal only with general statutes; that special laws and laws dealing with particular matters within the scope of general laws, were not to be disturbed by the revision, except as changed otherwise than by the general repealing clause; and that such clause referred to general laws only.
The reasoning which led to that conclusion applies perfectly to the present situation. The new revision was authorized by ch. 306, Laws of 1895, which provided for ‘ a *587compilation of existing general laws and the preparation and submission of a bill or bills for the correction of errors and the bringing about of harmony where repugnant provisions were found to exist; also, bills for additional sections where necessary to carry out the general spirit and design of the statutes.’
The whole scheme of the revision repels the idea that it was the legislative intent, by the mere continuation of the general provision of the old statute as to the sale of swamp lands, and the repeal of all acts and parts of acts inconsistent therewith, that it should displace, a special statute taking particular lands out of the control of such provision. The rule in State ex rel. Farrell v. Howe, 95 Wis. 530, and In re Gilbert, 94 Wis. 108, applies.
It follows that the special law of 1897, regulating the sale of state swamp lands within the territory mentioned therein, is in force, and that the application of the relator for leave to purchase such lands under sec. 205, Stats. 1898, was properly rejected, and that the motion to quash the alternative writ of mandamus must be granted.
By the Court.— So ordered; and that the proceedings be dismissed with costs against the relator to be taxed according to law.